 :382DECISIONSOF NATIONALLABOR RELATIONS BOARDTower Enterprises,Inc., d/b/a Tower Records and Depart-ment Store Employees Union,Local 1100,Retail ClerksInternational Association,AFL-CIO. Case 20-CA-5615May 11, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERS BROWN ANDJENKINSOn January 29, 1970, Trial Examiner Louis S. Penfieldissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in unfair labor practices within the meaningof the National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attachedTrial Examiner's Decision. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision anda supporting brief and the General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered'the Trial Examiner's Decision,the Respondent's exceptions, the briefs, and the entirerecord in the case, and hereby adopts the findings,'conclusions2 and recommendations of the Trial Examin-er.ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National, Labor RelationsBoard hereby adopts as its Order the RecommendedOrder of the Trial Examiner, and hereby orders thatthe Respondent, Tower Enterprises, Inc., d/b/a TowerRecords, Sacramento and -San Francisco, California,itsofficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recommend-ed Order.' In Section III, A, of his Decision, the Trial Examiner inadvertentlyreferred to StoreManager Shaw as having acknowledged that, onMay 21 after the receipt of the Union's demand for recognition, hetalked to a number of employees The record shows that it was GeneralManager Schairer who on that occasion spoke with the employeesWe hereby correct this madvertance4We agree with the Trial Examiner's conclusion that the Respondent'sgranting of wage `increases to all of its hourly employees in violationof Sec 8(a)(1) requires a bargaining order See our decision in C& G Electric, Inc, 180 NLRB No 52TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASELouis S. PENFIELD, Trial Examiner: This proceeding,with all parties represented, was heard before me inSan Francisco, California, on October 7, 1969, upona complaint of the General Counsel of the NationalLabor Relations Board, herein called the Board, andanswer of Tower Enterprises, Inc., d/b/a Tower Records,herein called Respondent.' The issues litigated werewhether Respondent violated Section 8(a)(1) and (5)of the National Labor Relations Act, as amended, hereincalled the Act.Upon the entire record, including consideration ofbriefs filed by the parties, and upon my observationof the witnesses, I hereby make the following:FINDINGS OF FACTt'1.THE BUSINESS OF RESPONDENTTower Enterprises, Inc., is a California corporationwith its principal place of business located in Sacramen-to, California. Under the name Tower Records, Respond-ent is engaged in the retail sale of phonograph recordsand audio tapes at a location in San Francisco, California.During the past year, Respondent, in the course andconduct of the San Francisco business had gross salesin excess of $500,000. During the past year, Respondentpurchased and received goods for use at its San Franciscooperation valued in excess of $50,000. Such goods werepurchased from suppliers located in the State of Califor-nia, but obtained by such suppliers directly from sourceslocated outside the State of California. On the basisof the foregoing, I find that, at all times material herein,Respondent was engaged in a business affecting com-merce within the meaning of Section 2(6) and (7) ofthe' Act, and assertion of jurisdiction over its businessto be appropriate.II.'THE LABOR ORGANIZATION INVOLVEDDepartment Store EmployeesUnion, Local 1100,Retail Clerks International Association,AFL-CIO, here-in called theUnion,isa labor organization within themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe General Counsel alleges that at all times sinceMay 21, 1969, the Union has been the statutory represent-ative of Respondent's employees at the San Franciscostore, and that following the Union's request to bargainas such representative, Respondent not only refusedto accord the Union recognition, but engaged in a courseof unlawful conduct which should be remedied by direct-'The complaint issued on July 30, 1969, and is based upon a chargeand amended charge filed on June 2 and July 23, 1969, respectivelyCopies of the complaint, the charge, and the amended charge wereduly served upon Respondent182 NLRB No. 56 TOWER RECORDSing a bargaining order. Respondent denies that at anytime it became obligated to bargain with the Unionas the statutory representative of its employees or thatat any time it engaged in unlawful interference withits employees' statutory rights.At times material to this proceeding, Respondentemployed some 19 persons at its retail store in SanFrancisco. The general manager of the corporation, JohnSchairer, had his headquarters in Sacramento, California,but normally visited the San Francisco operation oncea week. Charles Shaw was the store manager and HerbHoyt the assistant store manager in San Francisco whodirectly supervised the day-to-day store operation. Itisconceded that Schairer, Shaw, and Hoyt were eachsupervisors within themeaning ofthe Act. Bob Morrisonwas the head clerk. The General Counsel claimed Morri-son likewise to be a supervisor properly excluded fromthe unit. At the hearing Respondent disputed this claim.Testimony concerning the duties of Morrison, however,disclosed that on occasions Morrison had full chargeof the store, and that he had authority to suspendemployees who engaged in misconduct. In its brief,Respondent withdrew its objection to Morrison's exclu-sion from the unit. I find Morrison to be a supervisorwithin the meaning of the Act properly excluded fromthe unit. A dispute exists as to the inclusion or exclusionof two additional employees. This issue will be discussedbelow.A.The Union's Organizational Efforts, the Request ToBargain, and the Wage IncreaseCommencing about May 15, Daniel Solomon, anemployee of Respondent, began soliciting his fellowemployees at Respondent's San Francisco store for mem-bership in the Union. He gave many of them unionapplication cards together with addressed postage paidenvelopes directed to the Union. Some cards were signedand returned to Solomon who thereupon forwarded themto the Union. Others were mailed directly to the Unionby the employees themselves. By the morning of May21, 1969,ninecards had been signed by Respondent'semployees. Eight signed cards had been received atthe union office by that time. The cards, in substance,set forth that the signer was applying for membershipin the Union, and that he authorized the Union "torepresent [him] for purposes of collective bargainingand handling of grievances. . . ." The eight cards inpossession of the Union were each dated between May15 and 17, 1969. Respondent,does not contest the validityof the signatures on any cards. It is conceded thateach employeesigninga card was on Respondent'spayroll as of May 21, 1969.2Steven Palampres. signed an application card datedMay 20, 1969. Such card was not received at the unionoffice, however, until May 22. An additional employee,RThese eight cards were signed by the following employees TerryRich,Richard Street,Michael T Grenshaw, Ed Hale, Maurice GSandy, Mike J Edwards, Daniel J Solomon, and William H Davis,Jr383Michael D. Waggoner, signed a'chrd dated May 22,1969.This was received at the union office 'on May23.The dates on each appears to have been put onby the signer, and no evidence was adduced to supportthat these, or any other cards submitted, had not actuallybeen signed on the dates appearing thereon.At approximately 3 p.m. on the afternoon of May21, 1969, Union President Richard Williams visitedRespondent's store and spoke with Store ManagerCharlesShaw.After introducing himself,Williamsadvised Shaw that a majority of Respondent's employeeshad signed with the Union, and he handed Shaw whathe describes as "the demand letter." This letter wasdated May 21, 1969, was addressed to Shaw as managerof the San Francisco store, and was signed by WalterL. Johnson, secretary-treasurer of the Union. In sub-stance, the letter recited that the Union was therebynotifying Respondent that a majority of its employeesin a unit comprised of "all selling and nonselling employ-ees," excluding supervisors and warehousemen, haddesignated the Union as their exclusive bargaining repre-sentative, and that the Union was therefore demanding"recognition for purposes of collective bargaining asthe exclusive representative of such employees." Theletter further represented that should Respondent doubtthe majority representation, the Union would agree toan independent card check to prove its majority, andthat the Union desired to meet with Respondent forthe purpose of negotiating a collective-bargaining agree-ment at Respondent's "earliest convenience." It wasrequested that Respondent call the Union by telephoneto arrange for a mutually agreeable date for such ameeting. The letter concluded by calling Respondent'sattention to the fact that federal law protected the rightsof the employees, and by stating that "discriminationagainst any of your employees, or a refusal to bargainwith [the Union] will be brought to the attention ofthe proper authorities."Williams had the eight application cards above-notedwith him when he visited the store. Shaw, however,did not ask to see them. After reading the letter, ShawadvisedWilliams that "he was only the store managerand that he would pass it on to higher headquartersor to Sacramento." Neither Williams nor any otherunion representative made any subsequent effort to com-municate by letter, telephone, or visit with anyone con-nectedwithmanagement either in San Francisco orSacramento. No representatives of, Respondent repliedinany manner to the Union's so-called demand forrecognition following Williams' visit to the store.John Schairer, Respondent's general manager, wasin San Francisco on May 21. He was not present inthe store, however, at the time that Williams cameinwith the demand letter. Upon Schairer's return tothe store about 4 p.m. that same afternoon, Shaw showedSchairer the letter thatWilliams had delivered. Shawacknowledged that thereafter he talked with a numberof employees, and that in the course of such conversa-tions he apprised them that he had earlier been awarethat there had been some union activity, but that untiltheUnion had requested recognition he had not fully 384DECISIONSOF NATIONALLABOR RELATIONS BOARDknown of its extent. There is no other evidence oforal threats or unlawful conduct, except what is relatedbelow, by Schairer or any othermanagementrepresenta-tivedirected at the employees at this or any othertime.Early in the evening of May 21, Schairer telephonedRussell Solomon, Respondent's president, in Sacramen-to, and read him the demand letter. During the courseof this conversation, Solomon and Schairer agreed thattheminimum wage for clerks in the San Franciscostore should be raised from $1.75 to $2 per hour atonce. According to Schairer at thattime,therewere14 hourly rated employees who were receiving the $1.75minimum rate.Schairer announced the increase to thefew clerks who were working thatevening,and theothers were notified the following day. The increasefirst appeared in the paychecks that the clerks receivedon May 30.Respondent contends that a wage increase had beenplanned prior to the advent of the Union. In this connec-tion, Schairer testified that about May 1 he had becomeaware that there was discontent among Respondent'semployees occasioned by a variety of things, includingthe low wage scale. Schairerstatesthat he discussedthe problem with Respondent's officers in Sacramentoand it had been decided that some wage adjustmentswere in order. This decision was not announced tothe employees, however. According to Schairer priortoMay 21 he did no more than apprise the employeesthat he and the other company officers "were lookinginto the problems and hoped [they] would have somesolution shortly." Schairer also concedes that prior toMay 21, Respondent had reached no decision concerningspecific raises to be accorded any individual employee.On the contrary, Schairer testified that it had beenRespondent's intent to evaluate the ability of eachemployee before deciding on the amount of any increase.Schairer acknowledges that such individual evaluationshad not been made by May 21.B.The Appropriate Unit, the Majority, and the RefusalToBargainAs set forth above, the Union seeks a bargainingunit comprised of the selling and nonselling employeesatRespondent's San Francisco store. Respondent hasno basic dispute with this unit claim. As noted above,Respondent concedes that the store manager, the assist-ant store manager, and the head clerk are each supervi-sors properly excluded from the scope of such unit.The General Counsel and the Charging Party, however,would exclude, and Respondent would include, MelindaMitchell, classified as bookkeeper clerk and buyer, andWilliam Doughty, classified as a warehouseman.Testimony shows that Mrs. Mitchell worked principal-lyon the selling floor with the other employees, thatoccasionally she made sales and took in money at thecash register, that she kept certain of Respondent'srecords, and that she was responsible for observingRespondent's stock of single records ' in the so-called"top forty," and for sending in purchase orders for"top forty" records as replacements were needed.Doughty worked principally as a shipping clerk receivingand unpacking records and other items in the backof the store, and moving these items to the front toreplace diminished stock. Occasionally, Doughty wouldengage in selling.Both Mitchell and Doughty were paidsalaries, rather than the hourly wage accorded the clerks.The reason for this is not explained. Neither receiveda wage increase on May 22.While it is apparently true that Doughty spent relative-ly little of histime sellingand mostly functioned asa shipping, and receiving clerk, his work brought himin frequent contact with thesellingclerks, and he appearsto share much in common with them. Respondent'sstore is relatively a small one with no truly separatewarehouse area. Under the circumstances, there seemsno sufficient reason to exclude him froma unitcomprisedof the other employees with whom he works closely,and which is defined as including both "selling andnonsellingemployees."While Melinda Mitchell did a certain amount of bookwork and made out reports, she had no separate officeand took no dictation She too occasionally did someselling; and also worked in close contact with the clerksat all times. The General Counsel argues her exclusionas a part ofmanagementbecause she used her ownjudgment and discretionin makingorders for the needed"top forty" records, a function which it is claimedgave her themanagerialpower of pledging the employer'scredit.General Counsel cites certain cases in whichthe Board has excluded persons with powers to pledgethe employer's credit.3These casesarisein the situa-tions where the authority was far more extensive thanthatwhichMrs.Mitchell possessed.Mrs.Mitchell'spurchase authority was applicable to only a small fractionof Respondent's business and appears so limited thatitscarcelysuggestsany real exercise of a managerialfunction.Rather, her work, like that of Doughty, isfor the most part related to and done in close associationwith the clerks, and like Doughty it would seemappropriate to include her in a unit comprised of sellingand nonselling employees.Ifind a unit comprised of all Respondent'ssellingand nonsellingemployees, including the bookkeeper andthe warehousemen, but excluding supervisors as definedby the Act to be appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.As of May 21, 1969, such unit was comprisedof 16 persons.4As heretofore noted, on May 21, when Williams deliv-ered the demand letter to Respondent, he had withhim application cards signed by eight of Respondent'semployees.53Weaver Motors Inc ,123NLRB 209,WesternGear Corp ,160NLRB272, Grocers SupplyCompany, Inc , 160 NLRB 485'These include Louis Rhode, Mike Waggoner, Larry Mendellson,Daniel Solomon, Mike Crenshaw, Steve Palamores, Gordon Sandy,Terry Rich, Bill Davis, Richard Street, Ed Hale, Ernie Koeph, StanAlperin, Mike Edwards, Melinda Mitchell, and William Doughty5See In 2, supra TOWER RECORDSAs we have seen, the card of Steve Palamores wasdated on May 20, 1969, but was not received in theunion office tillMay 22, 1969. Respondent takes theposition that this card should not be counted in determin-ing the majority as of May 21, because at that timeitwas not yet in the possession of the Union. I disagree.The function of an application or authorization cardwhen used for majority determination is to signify thatthe signer had thereby designated a particular labororganization as his statutory representative at a particulartime. Palamores' card appears to be in his own handwrit-ing, and it purports to recite that Palamores so designatedtheUnion on May 20, 1969. Absent any conflictingevidence which would suggest a different date, it isreasonable to conclude the card was signed on thedate which appears on its face. I deem it of no signi-ficance that thereafter the card did not reach the unionoffice until May 22. It is Palamores' choice of a bargainingrepresentative that concerns us, not the date his cardarrived at the union office. Accordingly, I find the cardof Steven Palamores to have been signed on May 20,1969.Eight others had designated the Union as their repre-sentative prior to May 21. Adding the card of Palamoresto these, I find that 9 of Respondent's 16 employeeshad in fact designated the Union as their representativeon May 21.The card of Mike Waggoner indicates on its facethat it was not signed until May 22, 1969, followingtheUnion's initial demand for recognition. On May22,Respondent had not expressly declined to accordthe Union recognition, and the Union's demand deliveredon May 21 is reasonably to be construed as a continuingone. The Board has held that cards obtained duringa period where a demand for recognition is still outstand-ing may be used to compute the majority., Accordingly,Ifind that the card of Mike Waggoner may also becounted in computing the Union's majority at all timessubsequent to May 22, 1969.Thus, when the Union first made its request forrecognition, it had been designated as the bargainingrepresentative by 9 of Respondent's 16 employees inthe appropriate unit, and I so find. At all times afterMay 22 with the demand still outstanding, the Unionrepresented 10 of Respondent's 16 employees in theappropriate unit and I so find. Accordingly, I find thatatalltimesmaterial afterMay 21, 1969, the Unionhad been designated by a majority of Respondent'semployees in a unit appropriate for collective-bargainingpurposes.'"ColonialWax ProductsDivisionof VictryliteCandle Compam,171 NLRB,Henry Colder Company,163 NLRB 105'Respondent notes that on the face of the union application cardsthe following legend appearsWe, the Local Union Executive Boardreport affirmatively on this applicant whose application date is ___ "Following'this is a signature line for a local union executive officerItdoes not appear that the Executive Board ever considered or reportedon any of the applicants, nor were any cards signed by an executiveofficerAccording to Respondent, this ommission should be viewedas a fatal defect invalidating all the cards ' I disagree The card onitsface is an unequivocal authorization for the Union to representthe signer, as well as an application for membership The approval385Respondent concedes that at no time did it affirmative-ly reply to the Union's request to bargain, or in anyother manner suggest a means whereby the Union couldprove its majority through Board or independent sources.Respondent would excuse its failure to respond to theUnion's demand by contending that the Union had aduty to follow up its May 21 letter by submitting proofof majority or in some other manner press its bargainingdemands. I disagree. Not only does the letter itselfconstitute an unequivocal demand for recognition, itspecifically asks for a reply from Respondent. ManagerShaw told Union Representative Williams that he intend-ed to pass the letter on to higher management. Theletterwas in fact given that same day to Respondent'sgeneral manager, and it was reasonable for the Unionto assume that a reply of some sort would be forthcomingin the relatively near future without its taking furthersteps. Although Schairer now contends that Respondentdoubted the Union's majority from the outset, it neverso notified the Union. Absent a reply of any sort,Respondent's conduct may be viewed as a refusal onitspart to bargain with the Union whether or not itwas in fact the statutory representative of the employees,and I so find.Respondent, however, had a qualified right to refuseto bargain with the Union until the Union could establishitsmajority in some manner other than its mere assertionin a demand letter. This right, however, was not anabsolute one, and could be forfeited should it be estab-lished that following the demand Respondent acted ina manner calculated to undermine the Union's claimedmajority. Thus, we must next consider whether Respond-ent's refusal to bargain here took place in a fully lawfulcontext, or whether in conjunction therewith Respondentengaged in unlawful conduct of a nature which resultedin a forfeiture of its right to have the majority determinedby the Board or an independent source. Should thelatter be the case it may become appropriate to directa bargaining order This issue will be discussed below.C.Discussionand ConclusionsThe propriety of a bargaining order involves an appli-cation of the principle established by the United StatesSupreme Court inN.L.R.B. v.GisselPacking Co.,395 U.S. 575, 614. Briefly stated the principle as recitedby the Court, and followed by the Board, is that abargaining order may be directed where the majorityisestablished by authorization cards rather than bythe election process in a situation where an evaluationof the quantity and quality of the unlawful conductof the employer shows it to be of a character likelyto interfere with employee free choice should an electionlater be conducted. It is reasoned that where such con-duct is sufficiently extensive and sufficiently directedat the employees' right of free choice, the card designa-lines relate to final steps in perfecting membership and do not purportto qualify the authorizations It is conceivable that membership mightnot be perfected until after representative status had been achieved Theauthorization, however, stands as unconditional, and serves to expressthe representation choice of the employees at the time ofsigning 386DECISIONSOF NATIONALLABOR RELATIONS BOARDtions become a more reliable expression of employeechoice than do votes in an election. InGissel,theSupreme Court stated the following:The only effect of our holding here is to approvetheBoard's use of the bargaining order in lessextraordinary cases marked by less pervasive prac-ticeswhich nonetheless still have the tendencyto undermine majority strength and impede theelection processes. The Board's authority to issuesuch an order on a lesser showing of employermisconduct is appropriate, we should reemphasize,where there is also a showing that at one pointthe union had a majority, in such a case, of course,effectuating ascertainable employee free choicebecomes as important a goal as determining employ-er misbehavior. In fashioning a remedy in the exer-cise of its discretion, then, the Board can properlytake into consideration the extensiveness of anemployer's unfair practices in terms of their pasteffect on election conditions and the likelihoodof their recurrence in the future. If the Boardfinds that the possibility of erasing the effects ofpast practices and of ensuring a fair election (ora fair rerun) by the use of traditional remedies,though present, is slight and that the employeessentiment once expressed through cards would,on balance, be better protected by a bargainingorder, then such an order should issue.With such rationale in mind, we must examine theextensiveness, the timing, and the character of thealleged unfair labor practices here to determine if "thepossibility of erasing the effects" of such conduct andinsuring a fair election by a cease-and-desist order isso slight "that the employee sentiment once expressedthrough cards would on balance be better protectedby a bargaining order. . . ."The sole unlawful conduct charged in the instantcase is the wage increase accorded the employees onMay 21 under circumstances which are set forth above.The General Counsel claims that the amount of suchincreases and the timing make it apparent that theywere both designed and calculated to undermine theUnion's majority. It is urged that the granting of theincreases constituted not only a manifest interferencewith employee right of free choice, but that the conducttook place in circumstances which call for not onlya cease-and-desist order but also will support a bargainingorder based on theGisselrationale.Respondent contends that the wage increases hadbeen earlier planned, and that their announcement andimplementation within 24 hours of the union demandamounted to no more than a coincidence. Primarily,Respondent would claim that it engaged in no unlawfulconduct whatsoever which would support any remedialorder. Secondarily, Respondent would assert that evenif the wage increases be viewed as unlawful interference,itwas not a sufficient interference with employee freechoice to warrant the imposition of the bargaining orderremedy.Respondent's primary contention must be rejected.Ido not question that on or about May 1, Respondentwas apprised that problems existed among its employeesat the San Francisco store, or that the most significantproblem centered on the low wage scale. Without doubt,Schairer represented to the employees early in Maythat sometime in the near future he would undertakesteps to alleviate all existing problems. Schairer acknow-ledges, however, that he made no promise of specificwage increases at this time, or that even within themanagement hierarchy prior to May 21 there had beenagreement as to what increases were to be accordedor to whom they were to go. On the contrary, aswe have seen, Schairer testified that management hadconcluded that wage increases should only be grantedon an individual basis after a thorough review of thework performance of each individual employee. Whileintervening circumstances, not related to union organiza-tion,may have been time consuming, and may serveto explain why such individual review had not takenplace, it is not contended that any determination hadbeen reached prior to May 21. On this day, the Uniondelivered its demand letter. We note Schairer first talkingto employees concerning union organization, and thentaking up the question of the Union's demands withRespondent's president. While there is no evidence thatin any of his conversations with the employees, Schairervoiced threats of reprisal or promises of benefits tiedto union affiliation, his discussions made evident hisconcern with the union claim. Schairer's telephone con-versation with Respondent's president centered exclu-sively on the Union's demand received that very day.Itwas immediately after reading the demand letter thatSchairer and President Solomon agreed that the 14employees then making $1.75 should have their hourlywage increased to $2 per hour. This was a substantialacross-the-board increase accorded to a substantialmajority of the unit employees without regard to theirindividual work capacities. The decision was immediatelyannounced to those employees who were still workingon the evening of May 21, with the remaining employeesbeing apprised of it on the following day. The inferenceisallbut inescapable that this substantial across-the-board increase made in a manner contrary to plan atthis time was triggered by the demand of the Union.Absent a credible explanation for a departure fromthe original planned review of individual work capacities,the most reasonable conclusion is that Respondent bygranting and announcing the increases was seeking toundermine the Union's claimed majority and to diminishits capacity to establish such majority in an independentmanner at a later date.The actual results which followed lend support tothe accuracy of such a conclusion. As recited above,the likely effects soon appeared as a reality. On May26, nine of Respondent's employees undertook to with-draw their union membership applications, signifyingthat they now felt that their problems could best bemet by forming their own organization. The employeesfollowed this by forming an employee group callingitself "Tower Power." This group endeavored to dealdirectly with Respondent. Whereas Respondent had noresponse whatsoever to the Union's request to bargain, TOWER RECORDSand only at a much later date had voiced doubts asto its majority; in marked contrast responded to the"Tower Power" demand, by meeting and discussingmatters immediately without checking on majority statusat all.Moreover, Respondent continued dealings with"Tower Power" until advised by counsel to cease.Under the circumstances, I find that Respondent bygranting the 25-cent-an-hour wage increase on May 21and 22 sought to undermine the Union's majority bymeeting a substantial element of the earlier expresseddiscontent of the employees, thereby interfering withthe basic employee rights guaranteed by Section 7 ofthe Act in violation of Section 8(a)(1) of the Act.Although Respondent's sole unfair labor practice wasto grant the wage increase, the circumstances and thetiming of such conduct make it necessary to rejectRespondent's secondary claim as well. Respondent cor-rectly asserts that the election process is ordinarilyregarded as the most reliable means of determininga majority bargaining representative. Respondent arguesthat circumstances here, even if deemed sufficient tosupport a cease-and-desist order, do not suffice to supporta bargainingorder absent a majority determination bythe election process.It is well established there where an employer's unfairlabor practices are relatively inconsequential, or notsufficiently aimed at interfering with the free choiceof a bargaining representative, a cease-and desist ordermay be adequate to remedy the unlawful conduct andinsofar as a majority issue may also exist it is to beresolved by the Board's representation procedures orsome other independent means.8 TheGisseldoctrineand the bargaining order remedy, however, becomeappropriate in situations where in fact a union's majoritycan be established by cards and the nature and "exten-siveness of the employer's unfair labor practices" appearto make subsequent free choice by the employees proble-matical. In any given case, therefore, we must considerwhether what has occurred is likely to preclude theexercise of free choice by the election process.In the instant case, the wage increase and its timingpresents a reasonably clear-cut situation. It is a fairassumption that in most instances where employeesdesignate a union as their representative, a major consid-eration centers on the hope that such representativemay be successful in negotiating wage increases. Certain-ly this appears to have been an important considerationin the instant case. A unilateral award of a wage increaseby an employer following a union's demand for recogni-ton results in giving the employees a significant elementof what they were seeking through union representation:It is difficult to conceive of conduct more likely toconvince employees that with an important part of whatthey were seeking in hand union representation mightno longer be needed. An employer may have the rightto persuade the employees that representation is notin their best interests, but it does not have the rightto threaten them or confer benefits on them whichare designed to influence the employees against choosingEAaronBrothersCo of California,158 NLRB 1077387a representative.When, as here, an employer does so,free choice in a subsequent election becomes a matterof speculation, so long as the effects of the interferenceremain unremedied.Where, as here, the majority hadsigned cards prior to Respondent's acts of interferencewithout knowledge of what, if any, benefits the Uniondesignated might negotiate, theGisselprinciple comesinto play and the cards now appear as a more reliableguage of employer choice than an election. Accordingly,the wage increase in the instant case brings it withintheGisseldoctrine and inasmuch as we have founda card majority, the direction of a bargaining orderbecomes appropriate.Respondent also resists entry of a bargaining orderby claiming that at all times it had a good-faith doubtas to the Union's majority, and that a demonstrableturnover shows that any majority which the Union mayhave been able to claim on May 21 or 22 was subsequent-ly dissipated by turnover. Respondent's contention inthis regard misconceives the rationale ofGissel.Whileprior toGissel,the Board frequently spoke of the pres-ence or absence of good-faith doubts as to majorityby an employer, afterGisselthe primary reliance isplaced upon evaluation of the unfair labor practicescommitted. As found above, the Union represented amajority of Respondent's employees at the time of itsdemand on May 21. Had Respondent refrained fromunlawful conduct following the demand, subsequent turn-over might have become an appropriate consideration.However, on the very day of May 21, Respondentembarked upon an unlawful course of conduct whichwe have found above was designed and calculated toundermine the Union's majority and interfere with theemployee's right of free choice. Respondent thus byits own unlawful conduct forefeited the right to challengetheUnion's majority at a subsequent date, and subse-quent turnover became irrelevant in resolving the majori-ty issue. Respondent by granting the wage increasesfor the unlawful object of undermining the employees'interest in the Union can no longer question any seemingloss of majority since it may well have resulted fromits own unlawful conduct.I find that Respondent by granting the wage increasesunder the circumstances described above, and decliningto accord recognition to the Union which representedamajority of its employees in an appropriate unit,engaged inconduct violative of both Section8(a)(1)and (5) of the Act, and such conduct to be appropriatelyremedied by both a cease-and desist order, and anorder to bargain.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing commerceand the free flow of commerce. 388DECISIONSOF NATIONALLABOR RELATIONS BOARDVITHE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom, and take certain affirmative actiondesigned to effectuate the policies of the ActHaving found that Respondent unlawfully refusedto bargain with the Union as the exclusive representativeof its employees in an appropriate unit, I will recommendthat Respondent, upon request, bargain collectively withthe Union and, in the event an understanding is reached,embody such understanding in a signed agreementUpon the basis of the foregoing findings of fact andupon the entire record in the case, I make the followingCONCLUSIONS OF LAWIRespondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act2The Union is a labor organization within the mean-ing of Section 2(5) of the Act3By interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed bySection 7 of the Act, as found above, Respondent hasengaged in unfair labor practices within the meaningof Section 8(a)(1) of the Act4By refusing, upon request, to bargain in goodfaith with the Union as the representative of its employ-ees in the unit found above to be appropriate, Respondenthas engaged in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act5The aforesaid unfair labor practices affect interstatecommerce within the meaning of Section 2(6) and (7)of the ActORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in thisproceeding, I recommend that Tower Enterprises Incd/b/a Tower Records, its officers, agents, successorsand assigns, shallICease and desist from(a)Refusing to bargain collectively with the Unionas the exclusive representative of employees in theappropriate unit described above(b)Granting wage increases to its employees for thepurpose of influencing their selection of a labor organization as their bargaining representative(c) In any like or related manner interfering withor coercing its employees in the rights guaranteed themby Section 7 of the Act2Take the following affirmative action which I findwill effectuate the policies of the Act(a)Upon request, bargain collectively with the Unionas the exclusive representative of the employees inthe appropriate unit, and embody in a signed agreementany understanding reached(b) Post at its San Francisco, California, place ofbusiness copies of the attached notice marked "Appendix "9 Copies of said notice to be furnished by theRegional Director for Region 20, after being duly servedupon Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and main-tained by it for at least 60 consecutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily posted Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other mate-rial(c)Notify the Regional Director for Region 20 inwriting, within 20 days from the receipt of this Decisionwhat steps Respondent has taken to comply herewith 10,In the event that no exceptions are filed as provided by Section102 46 of the Rules and Regulations of the National Labor RelationsBoard the findings conclusions recommendations and RecommendedOrder herein shall as provided in Section 102 48 of the Rules andRegulations be adopted by the Board and become its findings conclusionsand order and all objections thereto shall be deemed waivedfor all purposes In the event that the Board s Order is enforcedby a judgment of the United States Court of Appeals the wordsin the notice readingPosted by Order of the National Labor RelationsBoardshallbe changed to readPosted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board10In the event that this Recommended Order be adopted by theBoard this provision shall be modified to readNotify the RegionalDirector for Region 20 in writing within 10 days from the date ofthis Order what steps it has taken to comply herewithAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT grant our employees wage increas-es for the purpose of influencing their choice ofa labor organization as their bargaining representativeWE WILL NOT refuse to bargain collectively withDepartment Store Employee's, Local 1100, RetailClerks International Association, AFL-CIO, as theexclusiverepresentativeofemployees in theappropriate bargaining unitThe appropriate unitisAll selling and nonselling employees employedat the San Francisco store, including the book-keeper and the warehouseman, but excludingsupervisors as defined by the ActWE WILL bargain upon request with the abovenamed Union as the exclusive representative ofallemployees in the unit described above withrespect to wages, hours, and other terms and condi-tions of employment and, if an understanding isreached, embody such understanding in a signedstatementWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act TOWER RECORDS389Allour employeesare freeto become or remainThis is an official notice andmust notbe defacedor refrainfrom becomingor remainingmembers ofby anyone.the above-named or any other labororganization.Thisnoticemust remain posted for 60 consecutiveTOWER ENTERPRISES,days from the dateof posting and must not be altered,INC., D/B/A TOWERdefaced, or covered by any othermaterial.RECORDS(Employer)Any questions concerning this notice or compliancewith its provisions,may be directed to the Board'sDatedByOffice,450 Golden Gate Avenue,Box 36047,San Francis-(Representative)(Title)co, California 94102, Telephone 556-3197.